Citation Nr: 0926989	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for multiple muscle and 
joint pain, including as due to undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance 
and lack of concentration, including as due to undiagnosed 
illness.

6.  Entitlement to service connection for shortness of 
breath, including as due to undiagnosed illness.

7.  Entitlement to service connection for chest pain, 
including as due to undiagnosed illness.

8.  Entitlement to service connection for hypertension, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from December 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In September 2006, the Veteran 
testified at a hearing before the Board.  In March 2007, the 
Board remanded the appeal for additional development.  

In June 2009, the Board notified the Veteran that the Acting 
Veterans Law Judge that conducted his September 2006 hearing 
was no longer employed by the Board.  Later in June 2009, the 
Veteran notified the Board that he wanted a videoconference 
hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Given the Veteran's June 2009 videoconference hearing 
request, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2008).  Therefore, this 
appeal is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

